PER CURIAM
Defendant appeals from his convictions for three counts of criminal conspiracy to commit first degree theft, ORS 161.450; ORS 164.055, for which he received sentences of five years’ imprisonment with a six-month minimum on each count, to be served consecutively. He was also convicted of three counts of attempted first degree theft, ORS 161.405; ORS 164.055, and was sentenced to six months’ imprisonment on each count, to be served concurrently with the conspiracy sentences. We affirm the conspiracy convictions but vacate the attempt convictions.
Defendant’s challenges to his conspiracy convictions require no discussion. We accept the state’s concession that defendant was improperly convicted of both attempt and conspiracy for the same conduct. ORS 161.485(2).1
Judgment of conviction for conspiracy to commit first degree theft affirmed; judgment of conviction for attempted first degree theft vacated.

 ORS 161.485(2) provides:
“A person shall not be convicted of more than one offense defined by ORS 161.405 [attempt], 161.435 [solicitation] and 161.450 [conspiracy] for conduct designed to commit or to culminate in commission of the same crime.”